                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

MARK A. PENDERGRAFT,                              )
                                                  )
       Plaintiff,                                 )
                                                  )
                                                  )
v.                                                )      Case No. CIV-18-793-D
                                                  )
BOARD OF REGENTS OF                               )
OKLAHOMA COLLEGES, et al.,                        )
                                                  )
       Defendants.                                )

                                         ORDER

        Before the Court is Plaintiff Mark A. Pendegraft’s Motion to Strike Defendants’

 Answer [Doc. No. 42]. Defendants have filed a Response [Doc. No. 43] in opposition,

 to which Plaintiff has replied [Doc. No. 44]. The matter is at issue.

                                      BACKGROUND

       The background facts of this case have been detailed elsewhere. See Order [Doc. No.

33].   Plaintiff alleges, inter alia, violations of the Equal Pay Act of 1963, unlawful

discrimination based on sex, and tortious interference with business relations.


                                STANDARD OF DECISION

       Rule 12(f) grants the Court authority to strike an insufficient defense, or any redundant,

immaterial, impertinent or scandalous matter. See FED. R. CIV. P. 12(f). Motions to strike,

however, request a severe remedy, and are generally disfavored. See United States v.

Hardage, 116 F.R.D. 460, 462 (W.D. Okla. 1987); Sender v. Mann, 423 F. Supp. 2d 1155,
1163 (D. Colo. 2006). A defense should not be stricken “if there is any real doubt about its

validity, and the benefit of the doubt should be given to the pleader.” Franco v. Goodwill

Shops S., LLC, No. CIV-17-897-D, 2017 WL 6459807, at *2 (W.D. Okla. Dec. 18, 2017).

       This rule acknowledges that “the very possibility of waiver makes it important (and

certainly prudent) to plead all appropriate affirmative defenses,” and “the cautious pleader is

fully justified in setting up as affirmative defenses anything that might possibly fall into that

category, even though that approach may lead to pleading matters as affirmative defenses that

could have been set forth in simple denials.” Bobbitt, 532 F.Supp. at 736.

       Therefore, motions to strike “should be denied unless the challenged allegations have

no possible relation or logical connection to the subject matter of the controversy and may

cause some sort of significant prejudice to one or more of the parties to the action.” Wilson v.

Lady Di Food Groups Holding, LLC, No. CIV-16-1424-D, 2017 WL 1458783, at *1 (W.D.

Okla. Apr. 24, 2017) (quoting 5C CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL

PRACTICE & PROCEDURE § 1382 (3d ed. 2004)); see also Holt v. Roy Blackwell Enter., Inc.,

No. CIV-15-326-D, 2016 WL 319894, at *2 (W.D. Okla. Jan. 26, 2016).

       An “abbreviated statement of the defense, considered in context with the complaint to

which the defenses are addressed, will sufficiently apprise a party of the nature of the defense

for pleading purposes.” Henson v. Supp. Health Care Staffing Specs., No. CIV-09-397-HE,

2009 WL 10671291, at *1 (W.D. Okla. July 30, 2009).




                                               2
                                        DISCUSSION

       Plaintiff moves the Court to “completely strike Defendants’ Answer.” Motion at 1.

Plaintiff argues that “it is inequitable to hold him to a higher pleading standard than

[Defendants].” Id. at 3. He claims that Defendants have failed to support their affirmative

defenses with specific facts and, as such, have failed to give him “fair notice.” Id. at 5.

Plaintiff details his objections against each of the defenses asserted, ultimately moving the

Court to strike the pleading in its entirety. Id. at 6–9. He argues that had Defendants properly

answered his Complaint, they would have provided the evidence needed to “streamline and

prove [Plaintiff’s] case without having to spend tens of thousands of dollars during the

[d]iscovery process.” Reply at 4.

       Defendants counter that the heightened Twombly/Iqbal pleading standard does not

apply with equal force to affirmative defenses. Response at 3. Defendants contend they have

answered to the best of their ability and that “there are months of discovery ahead in which

to hash out any and all of Plaintiff’s claims.” Id.

       The Court finds Plaintiff has failed to justify the relief sought, as the challenged

defenses “do not present clearly irrelevant matters that may properly be stricken under Rule

12(f).” See Wilson, 2017 WL 1458783, at *1 (DeGiusti, J.) (refusing to strike affirmative

defenses where a plaintiff primarily urged the Court to find the defenses were insufficient

under the Rule 8(a) pleading standard announced in Twombly and Iqbal).




                                               3
Defendants’ pleadings illustrate how each defense is relevant to the matters at issue, and

Defendants in their Response carefully delineate how each assertion is proper under the law.

See Response at 4–6.

       The undersigned, on several occasions, has noted the distinction between Rule 8(c)

and Rule 8(a)(2)’s pleading standards, and held that the heightened pleading standards set

forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S.

662 (2009), do not apply with the same force to affirmative defenses. See Nootbaar v.

Alderwoods (Okla.), Inc., No. CIV-19-110-D, 2019 WL 3558182, at *2 (W.D. Okla. Aug. 5,

2019) (DeGiusti, J.); Wilson, 2017 WL 1458783, at *1; Holt v. Roy Blackwell Enter., Inc.,

Case No. CIV-14326-D, 2016 WL 319894, 3 n.3. (W.D. Okla. Jan. 26, 2016) (DeGiusti, J.).

       “[A] more abbreviated statement of the defense, considered in context with the

complaint to which the defenses are addressed, will sufficiently apprise a party of the nature

of the defense for pleading purposes.” Henson, 2009 WL 10671291, at *1. Accordingly,

“unless the challenged allegations have no possible relation or logical connection to the

subject matter of the controversy and may cause come sort of significant prejudice to one or

more of the parties to the action” a motion to strike should be denied. Wilson, 2017 WL

1458783, at *1.

       Plaintiff has failed to show significant prejudice and the allegations in Defendants’

pleadings have a logical connection to the subject matter of the controversy.




                                              4
    IT IS THEREFORE ORDERED that Plaintiff’s Motion to Strike [Doc. No. 42] is

DENIED.

    IT IS SO ORDERED this 30th day of March, 2020.




                                      5
